Title: From Thomas Jefferson to George Washington, 15 June 1790
From: Jefferson, Thomas
To: Washington, George



June 15. 1790.

Th: Jefferson has the honor to inclose for the President’s perusal a letter from Mr. Gouverneur Morris on the subject of our affairs in Amsterdam; the observations are worthy being known to the President.
Mr. Howell of Rhode island has imposed on him the duty also of putting into his hands the letter and papers from him. The printed papers are merely to prove his dispositions enounced in the letter.
Since writing the above, the inclosed letter from Mr. Short is received.
